DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed December 02, 2020.
Claims 1 and 13 have been amended.  Claims 1-8 and 11-16 are pending and have been examined on the merits (claims 1 and 13 being independent).
The amendment filed December 02, 2020 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed December 02, 2020 have been fully considered.
Regarding the rejection under 35 USC 112(a), Applicant’s arguments, see pages 9-10, filed December 02, 2020, with respect to claims 1 and 13 have been fully considered and are persuasive. As such, the previous rejection under 35 USC 112(a) has been withdrawn.  However, for the consistency, Examiner notes that “pushing, by a server, …” should be ‘pushing, by the processor or the processing device’ as the processing device has been recited previously in the claim. It is also unclear how an institution ‘comprises” a server as claimed in “the financial institution comprising the server …” as recited claim 1.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:

(2) “Even if the claims are directed to a method of organizing a human activity, which they are not, the claims still integrate the alleged judicial exception into a practical application. The proper Prong 2 inquiry should consider whether the claim "appl[ies] or us[es] the abstract idea in some other meaningful way beyond generally linking the use of the idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." 2019 PEG at 55.” (Applicant response, page 7)
(3) “Regardless, under Step 2B, the claims recite significantly more than the alleged abstract idea. The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself Elements that may be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.” (Applicant response, page 8)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  generating… the virtual payment device, pushing… a payment token, hosting… the first electronic wallet, using… RF communication, comprising… a virtual credit card, comprising… a good/service restriction, and comprising… a virtual stored value card.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., computer processor, an electronic wallet, RF communication, virtual payment device, and an information processing device, etc.) to carry out the abstract idea which are additional elements that amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
receiving… a request to issue a virtual payment wallet, receiving… a transaction from the second electronic wallet, receiving… a transaction request using the virtual payment device, receiving… one transaction restriction, and pushing… a payment token that represents the virtual payment device are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of delivering virtual payment device, e.g. financial transaction using a virtual wallet.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an information processing device” and “computer processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a virtual payment device, e.g. financial transaction using a virtual wallet, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-8 and 11-16 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-8 and 11-16 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Applicant argues:
(1) “Without conceding that the proposed combination of Green and Stone is proper, Applicant respectfully submits that the proposed combination fails to disclose all elements of claim 1, at least as amended. Specifically, claim 1 recites: …..” (Applicant response, page 11)
(2) “While Green discloses that the pre-paid card can be of a fixed value, Green does not disclose that the value is associated with an amount due associated with a payment transaction of a merchant. Thus, Green fails to disclose the elements of claim 1.” (Applicant response, page 13)
Examiner notes:
(1) In consideration of Applicant’s arguments of (1), clarifying citations with regard the Green in view of Stone references have been made to the 35 USC § 103 rejection. Examiner notes that Applicant is arguing newly amended claim language and Applicant seems to be interpreting the claim language more narrowly/specifically than what is recited. As such, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for delivering a virtual payment device such as virtual credit card or virtual wallet to the user which contains the steps of receiving, generating, pushing, and hosting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 13 are direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for delivering a virtual payment device such as virtual credit card to the user is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… the virtual payment device, pushing… a payment token, hosting… the first electronic wallet, using… RF communication, comprising… a virtual credit card, comprising… a good/service restriction, and comprising… a virtual stored value card.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request to issue a virtual payment wallet, receiving… a transaction from the second electronic wallet, receiving…  a transaction request using the virtual payment device, and receiving… one transaction restriction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. Adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g)). 
The instant recited claims including additional elements (i.e. “an information processing device, computer processor, a first electronic device, a server, a second electronic device, RF communication, a first electronic wallet”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraph [0050]: a general purpose computer, processor, memory, instructions, processing machine, and software program) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., an information processing device, computer processor, a first electronic device, a server, a second electronic device, RF communication, a first electronic wallet) amount to no more than generally merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8, 11-12, and 14-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “receiving a transaction from the second electronic wallet using the virtual payment device.”, in claim 3, the step of “wherein the transaction was conducted using RF communication.”, in claim 4, the step of “receiving, from a point of transaction device associated with the merchant, a transaction request using the virtual payment device.”, in claim 5, the step of “wherein the virtual payment device comprises a virtual credit card.”, in claim 6, the step of “receiving at least one transaction restriction to associate with the virtual payment device.”, in claim 7, the step of “wherein the transaction restriction comprises at least one of a merchant restriction…”, and in claim 8, the step of “wherein the virtual payment device comprises a virtual stored value card.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Receiving a transaction from the electronic wallet and receiving a transaction request using the virtual payment card are a most fundamental commercial/economic process. 
Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8, 11-12, and 14-16, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 13 above.  Merely claiming the same process using the virtual payment card such as a virtual stored value card or a credit card for the payment transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-8 and 11-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 5-8, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (hereinafter Green), US Publication Number 2015/0100486 A1 in view of Stone et al. (hereinafter Stone), US Publication Number 2017/0124641 A9.
Regarding claim 1:
Green discloses the following:
A method for delivering a virtual payment device to an electronic wallet (reads on “systems and methods for transferring an enrolled item (e.g., prepaid card) from one user's virtual wallet to another user's virtual wallet are also provided.”), comprising: in an information processing device for a financial institution comprising at least one computer processor: (Green: See figs. 1-6 and paragraphs [0005-0006])
pushing (reads on “provide software applications that store account numbers, account numbers including unique identifiers, or representations of the account numbers (e.g., tokens)”), by a server (reads on “A virtual wallet provider”), a payment token (reads on “representations of the account numbers (e.g., tokens)”) that represents the virtual payment device (reads on “prepaid card”) to a second electronic wallet executing on a second electronic device of the merchant in response to the request (reads on “the first user 605 may gift or transfer the purchased item 470 (e.g., prepaid card) to the second user 615”), the virtual payment device being provisioned for the second electronic wallet, (Green: See paragraphs [0044] “A virtual wallet provider may provide software applications that store account numbers, account numbers including unique identifiers, or representations of the account numbers (e.g., tokens), on behalf of an account holder to facilitate payments at more than one unrelated merchant, perform person-to-person payments, or load 

Green does not explicitly disclose the following, however Stone further teaches:
receiving (reads on “allows an account holder to create secure single and multi-use virtual credit cards from an electronic device”), from a first electronic wallet executing on a first electronic device of a first party, a request to issue a virtual payment device for a completed good or service to a merchant (reads on “transmit that information to a vendor for payment of an amount due or to a third party” and “creating an instant virtual credit card every month for an employee to pay for office supplies, or for a recurring monthly charges from a vendor.”) for facilitating payment to the merchant, the virtual payment device based on an account owned by the first party and managed by the financial institution (reads on “A server 1001 operated by the card issuer receives and sends information over the internet 1002 to an administrator's electronic device 1003. Information regarding the administrator's account and virtual credit cards is stored in the card issuer's central database 1004 and may be accessed and updated by the administrator through the internet 1002 and the card issuer's server 1001.”), the request specifying (reads on “transmit that information to a vendor for payment of an amount due or to a third party” and “creating an instant virtual credit card every month for an employee to pay for office supplies, or for a recurring monthly charges and an amount due associated with a payment transaction associated with the merchant; (Stone: See paragraphs [0002] “a method and system that allows an account holder to create secure single and multi-use virtual credit cards from an electronic device and securely transmit that information to a vendor for payment of an amount due or to a third party”, [0053] “the administrator selects an option to create a virtual credit card 401 (as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select an option to make the dollar amount to be a limit 403 that may be charged using the account number that is unique to the virtual credit card being created or the administrator may select an option to make the dollar amount exact 404, thereby limiting the use of the account number and virtual credit card to a specific charge amount”, [0059] “The instant virtual credit card is more ideal for situations where the dollar amounts and other factors remain the same and the administrator needs to create an instant virtual credit card on a regular basis, such as creating an instant virtual credit card every month for an employee to pay for office supplies, or for a recurring monthly charges from a vendor.”,  and [0063] “A server 1001 operated by the card issuer receives and sends information over the internet 1002 to an administrator's electronic device 1003. Information regarding the administrator's account and virtual credit cards is stored in the card issuer's central database 1004 and may be accessed and updated by the administrator through the internet 1002 and the card issuer's server 1001. The administrator may create a virtual credit card and then email or text the virtual credit card via the internet 1002 or a mobile system to a recipient's electronic device 1005.”)
automatically generating the virtual payment device in response to the request, wherein the virtual payment device is assigned a value that corresponds to the due value; and (Stone: See paragraphs [0053] “the administrator selects an option to create a virtual credit card 401 (as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select 
the financial institution comprising the server that hosts the first electronic wallet and hosts the second electronic wallet. (Stone: See paragraph [0063] “A server 1001 operated by the card issuer receives and sends information over the internet 1002 to an administrator's electronic device 1003. Information regarding the administrator's account and virtual credit cards is stored in the card issuer's central database 1004 and may be accessed and updated by the administrator through the internet 1002 and the card issuer's server 1001. The administrator may create a virtual credit card and then email or text the virtual credit card via the internet 1002 or a mobile system to a recipient's electronic device 1005.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for assigning a value to the virtual credit card for an amount due associated with a payment transaction with a merchant in the method of Green as further taught by Stone because it would prevent occurrences of overcharges or fraud for the payment to the merchant (Stone: See paragraphs [0003-0004]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely 
Regarding claim 5:
Green does not explicitly disclose the following, however Stone further teaches:
The method of claim 1, wherein the virtual payment device comprises a virtual credit card. (Stone: See paragraph [0010]: “a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving a request to create a virtual payment instrument such as a virtual credit card from an user and creating the virtual payment instrument for a payment to a third party recipient such as a merchant in the method of Green as further taught by Stone because it would prevent occurrences of overcharges or fraud for the payment to the merchant (Stone: See paragraphs [0003-0004]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Green does not explicitly disclose the following, however Stone further teaches:
The method of claim 1, further comprising: 
receiving at least one transaction restriction to associate with the virtual payment device. (Stone: See paragraph [0015]: “system has custom control features which include purchase restrictions that may be set when a virtual credit card is created and then changed at any time by 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving a request with a transaction restriction to create a virtual payment instrument such as a virtual credit card from an user and creating the virtual payment instrument for a payment to a third party recipient such as a merchant in the method of Green as further taught by Stone because it would prevent occurrences of overcharges or fraud for the payment to the merchant (Stone: See paragraphs [0003-0004]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Green does not explicitly disclose the following, however Stone further teaches:
The method of claim 6 wherein the transaction restriction comprises at least one of a merchant restriction, a good/service restriction, an expiration date, a transaction number restriction, a transaction amount restriction, a geographic restriction, and a time of day restriction. (Stone: See paragraphs [0015]: “an account holder or appointed administrator may restrict an employee's virtual credit card for use at businesses having specific merchant category codes ("MCC"), such as an airline to ensure the employee only uses the virtual credit card to purchase an airline ticket.” and [0059]: “the administrator enters a dollar amount 711. Then, the administrator may limit the number of transactions that may be performed with the instant virtual 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving a request a transaction restriction to create a virtual payment instrument such as a virtual credit card from an user and creating the virtual payment instrument for a payment to a third party recipient such as a merchant in the method of Green as further taught by Stone because it would prevent occurrences of overcharges or fraud for the payment to the merchant (Stone: See paragraphs [0003-0004]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8:
Green does not explicitly disclose the following, however Stone further teaches:
The method of claim 1, wherein the virtual payment device comprises a virtual stored value card. (Stone: See paragraph [0051]: “a line of credit is extended to the account holder or the account is pre-funded by the account holder 203 to be used by the account holder to conduct financial transactions using virtual credit cards.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving a request to create a virtual payment instrument such as a virtual credit card from an user and creating the virtual payment instrument for a payment to a third party recipient such as a merchant in the method of Green as further taught by Stone because it would prevent occurrences of overcharges or fraud for the payment to the 
Regarding claim 13: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 2-4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Stone in further view of Rodriguez et al. (hereinafter Rodriguez), US Publication Number 2014/0244514 A1.
Regarding claim 2:
Green and Stone do not explicitly disclose the following, however Rodriguez further teaches:
The method of claim 1, further comprising: receiving a transaction from the second electronic wallet using the virtual payment device. (Rodriguez: See paragraph [0078]: “Both cards may be in the name of the same person, or cards from two persons may be used to split a charge. (One such example is a family in which a weekly allowance is issued to teens by deposits to a prepaid debit card. A parent may have such a debit card for a teen in their smartphone wallet, and may occasionally agree to split the costs of a purchase with the teen.)”)

Regarding claim 3:
Green and Stone do not explicitly disclose the following, however Rodriguez further teaches:
The method of claim 2, wherein the transaction was conducted using RF communication. (Rodriguez: See paragraph [0290]: “radio signals (e.g., Bluetooth, Zigbee, etc.) may be exchanged between the phone and a POS system. Relatedly, NFC and RFID techniques can also be used.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using RF communication such as NFC for the transaction in the method of Green and Stone as further taught by Rodriguez because it would be more secure and convenient way to communicate for the payment transaction (Rodriguez: See paragraphs [0288-0290]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:

The method of claim 1, further comprising: receiving, from a point of transaction device associated with the merchant, a transaction request using the virtual payment device. (Rodriguez: See paragraphs [0036] “The user shows the artwork on the phone display to a sensor (e.g., a camera) of a cooperating system, such as a point of sale (POS) terminal, or a clerk's portable device, which captures one or more frames of imagery depicting the display.” And [0037]: “The cooperating system decodes the account data and authentication data from the captured imagery. The transaction is next security-checked by use of the authentication data. Corresponding transaction information is then forwarded to the merchant's bank for processing.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using the virtual payment device at merchant for the payment in the method of Green and Stone as further taught by Rodriguez because it would be easier to pay at store (Rodriguez: See paragraphs [0036-0037]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 11:
Green and Stone do not explicitly disclose the following, however Rodriguez further teaches:
The method of claim 1, wherein the account is a credit account. (Rodriguez: See paragraph [0081]: “This particular user has many different payment options associated with her virtual wallet, 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing different payment options associated with the user’s virtual wallet in the method of Green and Stone as further taught by Rodriguez because it would provide more payment options (Rodriguez: See paragraph [0081]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 12:
Green and Stone do not explicitly disclose the following, however Rodriguez further teaches:
The method of claim 1, wherein the account is a deposit account. (Rodriguez: See paragraph [0081]: “This particular user has many different payment options associated with her virtual wallet, e.g., various credit accounts, credit cards, BitCoin credit, store cards or rewards, PayPal account(s), checking and/or savings account(s), etc.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing different payment options associated with the user’s virtual wallet in the method of Green and Stone as further taught by Rodriguez because it would provide more payment options (Rodriguez: See paragraph [0081]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.P./Examiner, Art Unit 3695
January 20, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/21/2021